Citation Nr: 1147084	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 21 to April 12, 1977, for a total of 22 days.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for PTSD.  The RO also granted his petition to reopen his claim for service connection for a psychiatric disorder other than PTSD involving major depression, panic disorder, agoraphobia, and personality disorder, claimed as a generic nervous disorder, after finding that new and material evidence had been submitted since the Board's July 2002 decision considering and denying this claim.  Therefore, the issues on appeal are as indicated.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision the Board, like the RO, is reopening the claim for service connection for a psychiatric disorder other than PTSD.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding the claim, as well as the claim for service connection for a PTSD, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  A July 2002 Board decision denied service connection for a psychiatric disorder on the basis that this condition first became manifest many years after the Veteran's separation from active duty and was unrelated to treatment for mental health related illness in service that was diagnosed as "inadequate personality." 

2.  Since that July 2002 Board decision, however, medical evidence has been received indicating the Veteran developed a psychiatric disorder, including PTSD, as a result of a sexual assault in service.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision denying service connection for a psychiatric disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for a psychiatric disorder, to include PTSD.  The Board previously in July 2002, however, considered a denied a claim for service connection for a psychiatric disorder, variously diagnosed, which did not include PTSD.  And because the factual basis of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury, claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

So before the Board may address the underlying merits of this claim, to the extent it is predicated on mental illness other than PTSD, the Board must first determine whether new and material evidence has been submitted since the Board's prior July 2002 decision denying this claim.  The Board must make this threshold preliminary determination, before proceeding further and irrespective of what the RO determined in this regard, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underling merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992). 

If, however, there is new and material evidence since that decision, then the Board must reopen this claim and review its former disposition.  38 U.S.C.A. § 5108.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An injury in service alone is not enough, as there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  Manifestations of the same condition at a later date, no matter how remote, are service connected unless clearly attributable to intercurrent causes or factors.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Psychoses are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation). Savage, 10 Vet. App. 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But it is required if the particular condition claimed is not of the type that is readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


Turning now to this particular case at hand.  The Board's July 2002 decision denied service connection for a psychiatric disorder on the basis that this condition first became manifest many years after the Veteran's separation from active duty and was unrelated to treatment for mental health related problems and issues in service, which were attributed to "inadequate personality."  In denying the claim, the Board considered his service treatment records (STRs), medical records developed after service, and his personal statements.  The STRs included a January 1977 enlistment examination report, which made no reference to psychiatric problems.  Shortly after entering service, however, he was hospitalized from March 24, 1977, to March 28, 1977, because he had passed out while being given a shot.  During his hospitalization, he reported symptoms of depression, paranoia, auditory and visual hallucinations, lack of appetite, and an inability to sleep.  He also stated that he wanted out of the Army because it was not what he had expected, that he had stopped eating, and that if he was not let out of the Army he would kill himself.  His condition improved and he began eating.  The diagnosis upon discharge from the hospital was "inadequate personality."  Medication was not prescribed, but he was recommended for expedited discharge from the military.  His military service ended a short time later, on April 12, 1977.

Post-service medical records showed the Veteran worked from 1980 until injuring his back in October 1988.  Subsequent to that injury he was seen by several private physicians when he was first treated for psychiatric problems after service.  In a July 1990 report, Dr S. stated that he had first seen the Veteran in May 1989 following an on-the-job injury in 1988, and that he had developed a severe affective syndrome characterized by severe depression, crying spells, severe anxiety, ill humor, irritability, referential persecutory ideas, auditory hallucinations, visual hallucinations, suicidal ruminations, forgetfulness, etc.  In a November 1992 statement, Dr. S. cited a diagnosis of schizo-affective disorder, depressive type, and listed the Veteran's military life as one of the underling stressors on Axis IV, along with his physical condition and unemployment.  In addition to this report, a September 1998 psychiatric evaluation report by Dr. A. indicated the Veteran had developed an emotional condition while on military duty that had persisted up to the then present time.  Thus, both Dr. S. and Dr. A. etiologically linked the Veteran's psychiatric disorder to his military service.

But in the July 2002 decision, the Board placed greater probative value on an August 1999 VA examination report prepared by two VA psychiatrists that also had examined the Veteran and reviewed his claims file before concluding that his psychiatric disorder was unrelated to his military service.  These psychiatrists based their opinions on the fact that he went many years without reporting any psychiatric problems, which were first noted following a work-related back injury that rendered him unable to work.  These VA psychiatrists therefore concluded, "[w]e find no connection between the situation that occurred during this Veteran's very short period of military duty and the symptomatology that he has presented since 1989.  In our opinion, the principal diagnosis of this Veteran is that of a Personality Disorder with very strong dependent characteristics."  

The Board thus denied service connection for a psychiatric disorder in July 2002 since the only psychiatric disorder identified in service was a personality disorder.  Personality disorders are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, therefore, generally cannot be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The Veteran made no attempt to challenge that July 2002 Board decision by filing a motion for reconsideration, collaterally attacking it on the basis of clear and unmistakable error (CUE), or appealing it to the U.S. Court of Appeals for Veterans Claims (Court/CAVC). 

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final and binding on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  See 38 U.S.C.A. § 5108. 


In November 2006, the Veteran filed a claim seeking service connection for "a mental health condition as a result of military service and sexual trauma on a direct basis."  The RO properly interpreted this as a petition to reopen his claim for service connection for a psychiatric disorder on the basis of new and material evidence since the July 2002 Board decision.  This claim was also interpreted as a claim for service connection for PTSD.  See Clemons, 23 Vet. App. at 3-4 (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  But see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (indicating that a newly-diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not been previously considered).

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The Court further explained in Shade that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is the evidence that has been added to the record since the last final and binding disallowance of the claim, regardless of the specific basis of that denial, which, in this case, is the July 2002 Board decision.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Since that decision, the Veteran has presented a new theory in support of his claim.  In a March 2007 statement, he alleged that on March 23, 1977, he was sexually assaulted by four men and taken to the hospital for evaluation and observation after he fought back.  He also submitted medical evidence supporting this allegation.  In a November 2006 psychiatric evaluation report, J.A., M.D., diagnosed major depression, recurrent, and PTSD, which he indicated he believed were due to a sexual assault the Veteran had experienced while on active duty in the military.

In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Here, though, since Dr. J.A.'s November 2006 report was not of record at the time of the July 2002 Board decision, and indicates the Veteran's psychiatric disorder (major depression and/or PTSD) is due to being sexually assaulted in service, it is both new and material.  See Hodge, 155 F.3d at 1363 (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  


Inasmuch as there is new and material evidence, the claim for service connection for a psychiatric disorder is reopened, subject to the further development of this claim on remand.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim for a psychiatric disorder is granted, subject to the further development of this claim on remand.


REMAND

The underlying claim for service connection requires further development before being decided on appeal.  And although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide the underlying claim so the Veteran is afforded every possible consideration.  And since the Veteran also has received a diagnosis of PTSD, that is, aside from the several other psychiatric disorders mentioned, this additional diagnosis also must be considered.  

Service connection for PTSD, in particular, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011). 

The stressor in this case concerns an alleged sexual assault.  If, as here, the claim for PTSD is based on an alleged personal assault, then evidence from sources other than the Veteran's records may corroborate his account of the stressor incident.  

Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  (The amendments to the PTSD regulation, found at 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), redesignate the former subsection paragraph (f)(4) as (f)(5) governing PTSD claims based on 
in-service personal assault or military sexual trauma (MST)). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service." 

Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272. 

Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR, 11 Vet. App. at 399; and Patton, 12 Vet. App. at 279-280.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault.

The Board therefore finds that a VA compensation examination is needed to determine the precise nature of the Veteran's current psychiatric disorder since he has been diagnosed with schizo-affective disorder, major depression, and PTSD.  Then, after determining the correct diagnosis, or diagnoses, a medical opinion is also needed to determine whether any current diagnosis is a result or consequence of an event, disease or injury in service, including especially the alleged sexual assault.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

The examiner who performs this examination will be responsible for reviewing the Veteran's claim file for the pertinent medical and other history.  However, the Board will briefly highlight the pertinent facts to assist with this review.  The Veteran's service treatment records (STRs), including the report of his enlistment examination performed in January 1977, make no reference to any history psychiatric problems or mental health related issues.  Shortly after entering service, however, he was hospitalized from March 24 to March 28, 1977, because he had passed out while being given a shot.  During this hospitalization, he reported symptoms of depression, paranoia, auditory and visual hallucinations, lack of appetite and an inability to sleep.  He also stated that he wanted out of the Army because it was not what he had expected, that he had stopped eating, and that if he was not let out of the Army he would kill himself.  His condition improved and he began eating.  The diagnosis upon discharge from the hospital was "inadequate personality."  Medication was not prescribed, and he was recommended for expedited discharge from the Army.  His military service ended a short time later, on April 12, 1977, after just a total of 22 days.

The Veteran did not immediately seek any further psychiatric evaluation, treatment or counseling, until several years later in 1989 and only then following a 
work-related back injury.  But although he went many years after service without any documented psychiatric treatment, this is not tantamount to concluding he was now then experiencing any psychiatric related symptoms because it is symptoms, not treatment for them, which is the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b).  Indeed, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant psychiatric complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Several mental health care professionals have etiologically linked the Veteran's psychiatric disorder to his military service.  In a July 1990 report, Dr S. stated that he had first seen the Veteran in May 1989 following an on-the-job injury in 1988, and that he had developed a severe affective syndrome characterized by severe depression, crying spells, severe anxiety, ill humor, irritability, referential persecutory ideas, auditory hallucinations, visual hallucinations, suicidal ruminations, forgetfulness, etc.  In a November 1992 report, Dr. S. entered a diagnosis of schizo-affective disorder, depressive type, and listed the Veteran's military life as one of the Axis IV stressors for his psychiatric disorder, along with his physical condition and unemployment.   And in a September 1998 psychiatric evaluation report, Dr. A. indicated the Veteran had developed an emotional condition while on military duty that had persisted up to the then present time.  

These records tend to support the Veteran's claim that he developed some type of psychiatric disorder in service, and that it has persisted during the many years since.  In August 1999, however, two VA psychiatrists also reviewed the claims file, interviewed the Veteran, and conducted a mental status examination before concluding that his psychiatric disorder is unrelated to his military service.  These psychiatrists based their opinion on the fact that he went many years without reporting any psychiatric problems, which were first noted following a work-related back injury that rendered him unable to work.  These VA psychiatrists therefore concluded, "[w]e find no connection between the situation that occurred during this Veteran's very short period of military duty and the symptomatology that he has presented since 1989."  These psychiatrists added "[t]he principal diagnosis of this Veteran is that of a Personality Disorder with very strong dependent characteristics." 

Clearly then, there is widespread disagreement over whether the Veteran's current psychiatric disorder(s) is related to his military service.  It is also worth noting, however, that none of these opinions considered his allegation of sexual assault in service since he did not mention this incident until filing his most recent claim in November 2006.  The fact that he went many years before reporting a sexual assault does not necessarily undermine his credibility, since a sexual assault is an extremely personal and sensitive issue, so many incidents are not officially reported until years later.  However, the fact that he went so long without reporting the incident is one factor for consideration.  

Also, in a November 2006 psychiatric evaluation report, J.A., M.D., diagnosed major depression, recurrent, and PTSD, which he indicated he believed to be due to a sexual assault the Veteran experienced while on active duty.  While this opinion supports the Veteran's claim, particularly on the premise of this claimed sexual assault, there is no indication that Dr. J.A. was intimately aware of the Veteran's history, nor perhaps more importantly did he provide any underlying rationale to support his conclusion.  These deficiencies tend to limit the probative value of Dr. J.A.'s opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the commenting medical expert must be informed of sufficient facts upon which to base an opinion relevant to the problem at hand, and most of the probative value of the opinion is derived from discussion of the underlying medical rationale, not instead from mere review of the claims file).

The Board thus finds that a VA examination also is needed for medical comment concerning whether the Veteran has PTSD or other mental illness as a result or consequence of this claimed sexual assault in service.  In making this determination, the VA examiner is asked to determine whether the Veteran was sexually assaulted in service - based on an interview of the Veteran, a review of the claims file, and findings from a mental status examination, to include any appropriate diagnostic testing or evaluation.  Although the Board must make the ultimate finding of fact concerning the occurrence of a stressor, VA regulation provides that VA adjudicators may submit any evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred resulting in PTSD.  See 38 C.F.R. § 3.304(f)(5).

Accordingly, this claim is remanded for the following additional development and consideration: 

1.  Schedule another VA psychiatric examination to obtain additional medical comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran has a psychiatric disorder as a result of his military service from March 21 to April 12, 1977, including whether he has PTSD as a result of a sexual assault.  This determination, therefore, must include an opinion as to the likelihood that the alleged sexual assault in service actually occurred.  All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the Veteran's claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice.

2.  Then readjudicate this claim service connection for a psychiatric disorder, inclusive of PTSD, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further consideration of the claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


